—Application by the appellant for a writ of error coram nobis nto vacate a decision and order of this Court dated December 16, 1991 (People v Adams, 178 AD2d 536), affirming a judgment of the Supreme Court, Kings County, rendered June 14, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Ritter, Thompson and Sullivan, JJ., concur.